Case 8:18-cv-02609-SDM-SPF Document 49 Filed 03/07/19 Page 1 of 1 PageID 490



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   ORTHOTIC & PROSTHETIC
   CENTERS, INC.,

         Plaintiff,

   v.                                                  CASE NO. 8:18-cv-2609-T-23SPF

   LEVEL FOUR ORTHOTICS
   AND PROSTHETICS, INC.,

         Defendant.
   ____________________________________/


                                          ORDER

         The plaintiff moves (Doc. 48) for leave to file a reply. Because the plaintiff

   fails to comply with Local Rule 3.01(g), because a reply is disfavored under the Local

   Rules, because history establishes that a reply is seldom useful, because nothing in

   the pleadings and other papers in this action persuasively evidences the need for a

   reply, and because an instance of leave to reply tends toward the unwarranted

   expectation of a further instance of leave to reply, the motion (Doc. 48) is DENIED.

         ORDERED in Tampa, Florida, on March 7, 2019.
